Citation Nr: 1750469	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a neck condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1979 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is service connected for a lumbar spine disability.  In his August 2013 substantive appeal for the claimed neck condition, the Veteran asserted that his neck condition was directly related to his service-connected lumbar spine disability.  The Veteran has not been provided with notice concerning secondary service connection.  Additionally, the Veteran has not been afforded a VA examination for his claimed neck condition.  Thus, remand for secondary service connection notice as well as a VA examination is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a secondary service connection notice letter concerning his claim for service connection for a neck condition.  

2.  After the above development is completed, the Veteran should be scheduled for a VA examination with regard to his claim for service connection for a neck condition.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to provide an opinion as to the following:  

(a) Identify all current neck disabilities associated with the Veteran.

(b) For each neck disability identified, is it as not at least as likely (i.e. probability of 50 percent or greater) that the neck disability manifested during, or as a result of, active military service?

(c) For each neck disability identified, is it as not at least as likely (i.e. probability of 50 percent or greater) that the disability was either (i) caused by, or (ii) aggravated by, the Veteran's service-connected lumbar spine disability?

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




